         Case: 1:20-cv-00126-SA-DAS Doc #: 1 Filed: 06/16/20 1 of 5 PageID #: 1




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 ABERDEEN DIVISION


GINA L. SCOTT                                                                          PLAINTIFF


VS.                                                                   1:20cv126-SA-DAS
                                                           CAUSE NO. _____________________


M1 SUPPORT SERVICES, LP                                                             DEFENDANT

                                                                     JURY TRIAL DEMANDED


                                          COMPLAINT


        This is an action to recover damages for sex discrimination in violation of Title VII of the

Civil Rights Act of 1964, as amended by the Civil Rights Act of 1991, and actual, liquidated, and

punitive damages for violation of the Age Discrimination in Employment Act. The following facts

support the action:

                                                 1.

        Plaintiff GINA L. SCOTT is an adult resident citizen of 52 Constitution Drive, Columbus,

Mississippi 39702.

                                                 2.

        Defendant M1 SUPPORT SERVICES, LP is a Texas limited partnership. Defendant may

be served with process by service upon its registered agent, Corporation Service Company, 7716 Old

Canton Road, Suite C, Madison, Mississippi 39110.          Defendant is in the business of airplane

maintenance.



00347930.WPD
         Case: 1:20-cv-00126-SA-DAS Doc #: 1 Filed: 06/16/20 2 of 5 PageID #: 2




                                                      3.

        This Court has federal question jurisdiction under 28 U.S.C. § 1331 and civil rights

jurisdiction under 28 U.S.C. § 1343, for a cause of action arising under Title VII of the Civil Rights

Act of 1964, as amended by the Civil Rights Act of 1991, and for a cause of action arising under the

Age Discrimination in Employment Act, 29 U.S.C. § 621, et seq.

                                                      4.

        Plaintiff is white female, who is sixty-two (62) years old. Plaintiff is also a lesbian.

                                                      5.

        Plaintiff has over thirty-six (36) years of aviation maintenance and mechanic experience,

working on multiple aircrafts. Plaintiff has over twenty- two (22) years of managerial experience.

Plaintiff was employed at the Air Force Base in Columbus, Mississippi for thirty-one (31) years.

Plaintiff is an extremely qualified Air Force mechanic, and is uniquely qualified for work on T-38

aircrafts, and mechanics for those aircrafts are in short supply.

                                                      6.

        At the end of September 2019, Plaintiff’s employer, L-3 Vertex, lost the contract at the

Columbus Air Force Base.

                                                      7.

        After L-3 Vertex lost the contract, Defendant M1 Support Services, LP received the contract.

Defendant did not give Plaintiff her former job as shift manager. Plaintiff applied, not only to that

job, but to numerous other positions, which are listed as an attachment to Exhibit “A,” Plaintiff’s

EEOC charge. Plaintiff’s applications began on September 10, 2019, and she applied for around

fourteen (14) positions with Defendant until around December 2019.


00347930.WPD                                         -2-
          Case: 1:20-cv-00126-SA-DAS Doc #: 1 Filed: 06/16/20 3 of 5 PageID #: 3




                                                     8.

         Plaintiff was highly qualified for all of these positions and was not given any of them.

Plaintiff found out that the position of production supervisor was filled by a young man half her age.

Plaintiff’s former position as a manager was filled by a male, who appeared to be much younger than

Plaintiff as well.

                                                   9.

         The man who interviewed Plaintiff had no substantive discussions about the mechanics

business, and only interviewed her for approximately fifteen (15) minutes.            The recruiter whom

Plaintiff talked to told her, “Let me make it perfectly clear, you do not have a position with us.”

                                                    10.

         The only plausible reasons for failing to hire Plaintiff are her age (62), gender (female), and

because she is a lesbian. Some of the line workers disapproved of Plaintiff’s sexual orientation, and

they may have communicated this dislike to Defendant.

                                                    11.

         Plaintiff has filed an EEOC charge, attached hereto as Exhibit “A,” and received the right to

sue letter, attached hereto as Exhibit “B.”

                                                    12.

         The actions of Defendant against Plaintiff have been intentional and malicious, such that

liquidated and punitive damages are due.

                                                    13.

         Plaintiff has suffered lost income and mental anxiety and stress as a result of Defendant’s

wrongful actions.


00347930.WPD                                        -3-
         Case: 1:20-cv-00126-SA-DAS Doc #: 1 Filed: 06/16/20 4 of 5 PageID #: 4




                                      REQUEST FOR RELIEF

        Plaintiff requests actual, liquidated and punitive damages in an amount to be determined by

a jury, reinstatement, as well as reasonable attorneys’ fees, costs, and expenses.

        RESPECTFULLY SUBMITTED, this the 16th day of June, 2020.

                                                 GINA L. SCOTT, Plaintiff


                                         By:     /s/ Jim Waide
                                                 Jim Waide, MS Bar No. 6857
                                                 Ron L. Woodruff, MS Bar No. 100391
                                                 waide@waidelaw.com
                                                 WAIDE & ASSOCIATES, P.A.
                                                 332 North Spring Street
                                                 Tupelo, MS 38804-3955
                                                 Post Office Box 1357
                                                 Tupelo, MS 38802-1357
                                                 (662) 842-7324 / Telephone
                                                 (662) 842-8056 / Facsimile

                                                 ATTORNEYS FOR PLAINTIFF




00347930.WPD                                       -4-
Case: 1:20-cv-00126-SA-DAS Doc #: 1 Filed: 06/16/20 5 of 5 PageID #: 5
